Filed 9/29/20 P. v. The North River Ins. Co. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 PEOPLE OF THE STATE OF                                           B294457
 CALIFORNIA,
                                                                 (Los Angeles County
          Plaintiff and Respondent,                              Super. Ct. Nos. OSJ1825,
                                                                 GA093074)
          v.

 THE NORTH RIVER INSURANCE
 CO.,

          Defendant and Appellant;

 BAD BOYS BAIL BONDS,

         Real Party in Interest and
         Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Kerry Bensinger, Judge. Affirmed.
     Jefferson T. Stamp, for Appellants.
      Office of the County Counsel, Mary C. Wickham, County
Counsel, and Adrian G. Gragas, Assistant County Counsel, for
Plaintiff and Respondent.




                               2
       Bad Boys Bail Bonds, acting as the agent for The North
River Insurance Company (Agent and Surety, respectively),
posted a bail bond in the amount of $150,000 on behalf of
criminal defendant Michael Shanazari (Shanazari). The trial
court ordered the bond forfeited when Shanazari failed to appear
for a hearing and later entered summary judgment on the
forfeited bond. In this appeal from the trial court’s denial of
Agent and Surety’s motion to set aside the judgment, we are
asked to decide whether the bail bond is void because the trial
court did not inquire into Shanazari’s ability to pay when setting
bail, as In re Humphrey (2018) 19 Cal. App. 5th 1006, review
granted May 23, 2018, S247278 (Humphrey) holds a trial court
should. We also consider whether the judgment is void because it
was not entered by the same judge who ordered the bond
forfeited.

                        I. BACKGROUND
      Shanazari was arraigned on several felony charges in April
2014. The trial court stated the recommended bail was $150,000
and asked whether either side wished to be heard. Both sides
submitted, and bail was set at $150,000. Agent and Surety
issued a bail bond in that amount and secured Shanazari’s
release.
      In February 2015, Shanazari failed to appear for a hearing
and the trial court ordered the bail bond forfeited. Agent
successfully moved to extend the appearance period, but it was
unable to locate Shanazari. The trial court entered summary




                                3
judgment on the forfeited bond pursuant to Penal Code1 section
1306, subdivision (a) in March 2016. The judge who entered
summary judgment was not the judge who ordered the bail bond
forfeited.
       In January 2018, the First District Court of Appeal decided
Humphrey, supra, 19 Cal. App. 5th 1006. The Court of Appeal
held that the trial court’s “unquestioning reliance upon the bail
schedule without consideration of [the] defendant’s ability to pay,
as well as other individualized factors bearing upon his . . .
dangerousness and/or risk of flight, runs afoul of the
requirements of due process for a decision that may result in
pretrial detention.” (Id. at 1044.)
       Relying on Humphrey, Agent and Surety moved to set aside
the summary judgment, vacate forfeiture, and exonerate the bail
bond in this case. They argued the bail order was void because
the trial court did not inquire into Shanazari’s ability to pay or
whether less restrictive alternatives were available to serve the
government’s interests. As a result, Agent and Surety argued,
they never had constructive custody over Shanazari and could not
surrender him in exoneration of the bond, rendering the bail bond
void for lack of consideration. Agent and Surety further argued
that entry of summary judgment by a judge other than the judge
who ordered the forfeiture violated their due process rights and
statutory rights.
       The trial court denied Agent and Surety’s motion. As to the
argument based on Humphrey, the trial court held that a
purported Humphrey violation is not a defense to forfeiture,


1
     Undesignated statutory references that follow are to the
Penal Code.




                                4
Humphrey is no longer binding authority because our Supreme
Court granted review, Agent and Surety could not vicariously
assert Shanazari’s rights, and the motion was an improper
attempt to have the trial court review the order setting bail. As
to the argument that summary judgment must be entered by the
same judge who ordered the forfeiture of the bail bond, the trial
court held there was no basis for this construction of section
1306, subdivision (a)’s requirement that summary judgment must
be entered by “the court which has declared the forfeiture.”
(§ 1306, subd. (a), emphasis added.)

                          II. DISCUSSION
       Neither the asserted Humphrey violation nor the fact that
different judges ordered forfeiture and entered summary
judgment warrants reversal of the trial court’s denial of Agent
and Surety’s motion. Even if it was error for the court not to
inquire further when Shanazari’s counsel did not object to the
recommended bail amount (an issue we need not reach), the
asserted infringement on Shanazari’s rights does not render the
bail bond void. There is also no statutory requirement that
summary judgment be entered by the same judge who ordered
the bail bond forfeited, and Agent and Surety’s due process
argument to the contrary rests on the false premise that
forfeiture and summary judgment are based on the same
underlying facts.

     A.    The Asserted Humphrey Violation
     The impact of an asserted Humphrey violation upon a bail
bond was discussed in People v. The North River Insurance
Company (2020) 48 Cal. App. 5th 226 (North River I). In that case,




                                5
the agent and surety—the same agent and surety as in this
case—argued that a purported Humphrey violation “deprived the
[trial] court of the power to detain [the] defendant and thus
deprived the surety of the power to constructively detain him on
bail, such that the surety lacked any power to rearrest [the]
defendant and must therefore be excused from any obligation
under the bond.” (Id. at 232.)
        Among other reasons for rejecting that argument, the
North River I court held “any noncompliance with Humphrey
would, at best, render the bail order voidable as to the defendant,
not as to the surety.” (North River I, supra, 47 Cal. App. 5th at
235.) The Court of Appeal explained “[b]ail is a function of ‘two
different contracts between three different parties’—namely, (1) a
contract between a criminal defendant and a surety under which
the surety posts a bail bond in exchange for the defendant’s
payment of a premium and his promise to pay the full amount of
the bond in the event of his nonappearance, and (2) a contract
between the surety and the People under which the surety
‘“‘“act[s] as a guarantor of the defendant’s appearance in court
under risk of forfeiture of the bond.”’” [Citations.]’ [Citations.]”
(Ibid.) Defects in the underlying criminal prosecution do not bear
on “the trial court-surety leg of the triangle.” (Id. at 237.)
        The North River I court’s reasoning is sound. “Time and
again, courts have ruled that errors in a trial court’s setting of
bail during the criminal prosecution do not let the surety off the
hook in the collateral bail proceedings.” (North River I, supra, 48
Cal.App.5th at 235 [citing People v. Accredited Surety & Casualty
Co., Inc. (2004) 125 Cal. App. 4th 1, 4, 6-8; People v. Accredited
Surety & Casualty Co., Inc. (2019) 34 Cal. App. 5th 891, 897-899;
People v. Financial Casualty & Surety (2019) 39 Cal. App. 5th
6
1213, 1216-1217, 1226-1227].) We follow North River I and reject
Agent and Surety’s arguments to the contrary. (Id. at 235-236.)

      B.     Different Judges Ruling on Forfeiture and Summary
             Judgment
       Section 1305, subdivision (a)(1) provides that “[a] court
shall in open court declare forfeited the undertaking of bail or the
money or property deposited as bail if, without sufficient excuse,
a defendant fails to appear” at specified stages of the criminal
proceedings. (§ 1305, subd. (a)(1).) Section 1306, subdivision (a)
provides, in pertinent part, that “[w]hen any bond is forfeited and
the period of time specified in Section 1305 has elapsed without
the forfeiture having been set aside, the court which has declared
the forfeiture shall enter a summary judgment against each
bondsman named in the bond in the amount for which the
bondsman is bound.” (§ 1306, subd. (a).)
       Agent and Surety contend that section 1306, subdivision
(a)’s reference to “the court which has declared the forfeiture”
must be construed as “the judge who has declared the forfeiture,”
and that, in any case, entry of summary judgment by a judge
other than the judge who declared the forfeiture violates due
process. These arguments were discussed and rejected in People
v. North River Insurance Company (2020) 53 Cal. App. 5th 559,
565 [“Section 1306 plainly requires the court that declared the
forfeiture to enter the summary judgment. However, that
language does not state, and does not mean, the same judge of
the court must enter both orders”] (North River II); see also id. at
567-568 [holding there was no due process violation]. We follow
the North River II court’s well-reasoned conclusions and, for the




                                 7
same reasons, reject the same arguments Agent and Surety make
here.

                           DISPOSITION
      The trial court’s order is affirmed. Respondent shall
recover its costs on appeal.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.

We concur:




      RUBIN, P. J.




      MOOR, J.




                                8